Appeal by the defend*609ant from two judgments of the Supreme Court, Nassau County (Donnino, J.), both rendered March 17, 2008, convicting him of criminal possession of a weapon in the second degree under indictment No. 1455/06, and criminal possession of a weapon in the third degree under indictment No. 1596/06, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Ferrannini, 73 AD3d 1078 [2010]; People v McKnight, 73 AD3d 1086 [2010]; People v Stone, 73 AD3d 817 [2010]). Skelos, J.P., Hall, Roman and Sgroi, JJ., concur.